Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about September 11, 2012, which, to the extent appealed from as limited by the briefs, revoked a suspended judgment entered on a finding of permanent neglect, terminated respondent mother’s parental rights to the children, and committed custody and guardianship of the children to petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The finding that respondent violated the terms of the suspended judgment, entered after respondent admitted to having permanently neglected the children, is supported by a preponderance of the evidence (see Matter of Kendra C.R. [Charles R.], 68 AD3d 467, 467-468 [1st Dept 2009], lv dismissed and denied 14 NY3d 870 [2010]). Appellant failed to comply with the judgment which required, inter alia, that she stay away from the children’s father with whom there is a history of domestic violence and refrain from abusing alcohol.
A preponderance of the evidence supports the determination that termination of respondent’s parental rights is in the children’s best interests (Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The children have been in the same foster homes for most of their lives, and the foster parents, who have provided for their special needs, wish to adopt them (see Matter of Isiah Steven A. [Anne Elizabeth Pierre L.], 100 AD3d 559, 560 [1st Dept 2012], lv denied 20 NY3d 859 [2013]). Moreover, respondent failed to demonstrate that there are exceptional circumstances warranting an extension of the suspended judgment *465(see Matter of Lourdes O., 52 AD3d 203, 204 [1st Dept 2008]). Concur — Gonzalez, P.J., Mazzarelli, Andrias and DeGrasse, JJ.